UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 DENISE PIECHOWICZ, individually and
 as Administratrix of the Estate of J.P.,
 deceased,

              Plaintiff,                               17-CV-845
                                                       DECISION AND ORDER
       v.

 LANCASTER CENTRAL SCHOOL
 DISTRICT, et al.,

              Defendants.



      This case concerns the tragic suicide of J.P., a special-education student at

Lancaster Central Middle School. The plaintiff, Denise Piechowicz, is J.P.’s mother and

the adminstratrix of his estate. On August 3, 2017, Piechowicz filed a complaint in New

York State Supreme Court, Erie County, asserting claims under 42 U.S.C. § 1983, the

Americans with Disabilities Act (“ADA”), the Rehabilitation Act, New York Civil Rights

Law § 79-n, New York Estate Powers and Trusts Law § 5-4.1, the New York

Constitution, and New York common law. Docket Item 1-1.

      On August 28, 2017, the defendants removed the action to this Court. Docket

Item 1. That same day, the defendants moved to dismiss for failure to state a claim on

which relief can be granted. Docket Item 4. On November 13, 2017, the plaintiff

responded to the defendants’ motion to dismiss, Docket Item 11, and on November 29,

2017, the defendants replied, Docket Item 12.

      In the meantime, on September 8, 2017, this Court referred this case to United

States Magistrate Judge Leslie G. Foschio for all proceedings under 28 U.S.C.
§ 636(b)(1)(A) and (B). Docket Item 5. On March 21, 2018, Judge Foschio issued a

Report and Recommendation (“R&R”) finding that the defendants’ motion should be

granted and that the complaint should be dismissed without allowing the plaintiff leave

to amend. Docket Item 13.

       On April 10, 2018, the plaintiff objected to the R&R, arguing that the state

pleading standard should apply to a removed action and that even if the federal

standard applied, her complaint met the federal standard. Docket Item 16. On April 30,

2018, the defendants responded to the objection, Docket Item 19, and on May 14, 2018,

the plaintiff replied, Docket Item 20. This Court heard oral argument on the plaintiff’s

objection on November 13, 2019, and reserved decision. Docket Item 23.

       A district court may accept, reject, or modify the findings or recommendations of

a magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). A district court

must conduct a de novo review of those portions of a magistrate judge’s

recommendation to which objection is made. 28 U.S.C. § 636(b)(1);

Fed. R. Civ. P. 72(b)(3).

       This Court has carefully reviewed the thorough R&R, the record in this case, the

objection and response, and the pleadings and materials submitted by the parties.

Based on that de novo review, this Court accepts in part and modifies in part Judge

Foschio’s findings.

       As explained in more detail below, this Court agrees with Judge Foschio that the

federal pleading standard applies. This Court also agrees that the claims against the

following defendants should be dismissed without leave to amend: the Lancaster Board

of Education (“the Board”); Board President Kenneth Graber, Esq.; Board Vice



                                             2
President Patrick Uhteg; Board members Wendy Buchert, William Gallagher, Mary

MacKay, Kimberly Nowak, and Michael Sage; School District Superintendent Michael

Vallely, Ph.D.; School District Assistant Superintendent for Curriculum, Instruction &

Pupil Services Marie Perini, Ed.D.; School District Director of Special Education John

Armstrong; and School District Director of Secondary Education Andrew Kufel, Ph.D.

But this Court disagrees with Judge Foschio’s recommendation to deny the plaintiff

leave to amend her complaint as to defendants Principal Peter Kruszynski and the

Lancaster Central School District (“the District”).


                                       DISCUSSION


       The Court assumes the reader’s familiarity with the facts alleged in the complaint,

see Docket Item 1-1, and Judge Foschio’s analysis in the R&R, see Docket Item 13.


I.     PLEADING STANDARD

       This Court accepts and adopts Judge Foschio’s finding that the federal pleading

standard applies. Id. at 6-9. The plaintiff acknowledges that in arguing that the state

pleading standard applies, she “is asking the Court to swim against the tide” as “[t]wo

sister circuits (and some district courts) have ruled that Iqbal’s plausibility analysis

applies on removal.” Docket Item 16 at 7 n.1; see also Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (“The plausibility standard is not akin to a ‘probability requirement,’ but it

asks for more than a sheer possibility that a defendant has acted unlawfully.” (citation

omitted)). Moreover, a plain reading of Rule 81 dictates that the federal pleading

standard applies to a motion to dismiss filed after an action has been removed. See

Fed. R. Civ. P. 81(c)(1) (“These rules apply to a civil action after it is removed from a


                                              3
state court.” (emphasis added)). In fact, by providing that “[a]fter removal, repleading is

unnecessary unless the court orders it,” Fed. R. Civ. P. 81(c)(2) (emphasis added), Rule

81 implicitly acknowledges that there are circumstances in which a state court complaint

must be repleaded in federal court—for example, when a defendant has successfully

argued in a motion to dismiss that the complaint does not meet federal pleading

requirements.


II.    50-H HEARING TRANSCRIPT

       This Court also accepts and adopts Judge Foschio’s finding that this Court

cannot consider the contents of the plaintiff’s 50-h hearing transcript in evaluating her

complaint. Docket Item 13 at 11-14. As Judge Foschio explained, the plaintiff does not

merely ask the Court to take notice of the transcript, she “relies on the veracity of her

statements in the 50-h hearing.” Id. at 14. That is not permitted in opposing a motion to

dismiss. See Roth v. Jennings, 489 F.3d 499, 509 (2d Cir. 2007) (explaining that “[i]f

the court takes judicial notice [of documents outside the complaint], it does so in order

‘to determine what statements [they] contained’—but ‘. . . not for the truth of the matters

asserted’” (emphasis in original) (quoting Kramer v. Time Warner Inc., 937 F.2d 767,

774 (2d Cir. 1991))). 1


III.   LANCASTER BOARD OF EDUCATION AND INDIVIDUAL DEFENDANTS

       This Court agrees with Judge Foschio that the complaint fails to state a claim

against the Board and the individual defendants—with the exception of Principal



       1 Of course, the plaintiff may incorporate the facts she testified to at the 50-h
hearing into her amended complaint.

                                             4
Kruszynski—and that amendment would be futile with respect to those defendants. The

plaintiff effectively conceded that her complaint fails to state a claim against those

defendants under the federal standard. See Docket Item 16 at 3 (“Even if Iqbal analysis

is appropriate, plaintiff’s complaint alleges plausible facts to satisfy Rule 8(a)(2) and

states a civil rights claim against Principal Kruszynski, and federal statutory causes of

action against the school district, as well as state law claims against Principal

Kruszynski and the school district.” (emphasis added)). Nor is there is any indication

that the plaintiff would be able to meet the federal standard with respect to the Board

and the other individual defendants if given leave to amend. Indeed, at oral argument,

the plaintiff’s counsel acknowledged that the plaintiff did not have additional facts to

allege against those defendants.

       Accordingly, this Court accepts and adopts Judge Foschio’s recommendation to

dismiss the claims against the Board and the individual defendants—except Principal

Kruszynski—without leave to amend. See TechnoMarine SA v. Giftports, Inc., 758 F.3d

493, 505 (2d Cir. 2014) (“A plaintiff need not be given leave to amend if [she] fails to

specify either to the district court or to the court of appeals how amendment would cure

the pleading deficiencies in [her] complaint.”).


IV.    SECTION 1983 CLAIMS

       This Court also agrees with Judge Foschio’s analysis regarding municipal

liability, see Docket Item 13 at 17-20, and the plaintiff’s equal protection claim, see id. at

28-30. This Court modifies Judge Foschio’s findings, however, with respect to the

plaintiff’s substantive and procedural due process claims, as explained in more detail

below. Moreover, this Court finds that it would be fundamentally unfair to dismiss the


                                              5
plaintiff’s claims against the District and Principal Kruszynski—which were pleaded

under the state standard—without giving the plaintiff an opportunity to amend her

complaint. 2

       Regarding the plaintiff’s substantive due process claim, Judge Foschio found that

“even assuming that the plaintiff could demonstrate she fell into the state-created

danger exception,” she did not adequately allege “extreme and outrageous conduct

shocking contemporary conscience.” Id. at 25. This Court disagrees. The complaint

alleges that on the day that J.P.—a student with learning disabilities, including Auditory

Processing Disorder—committed suicide, Principal Kruszynski “improperly and

negligently interrogated [him].” Docket Item 1-1 ¶¶ 23-24, 31. Specifically, “Kruszynski

made false statements, harassed, bullied, and intimidated J.P.[,] and secured

participation of a police officer with the sole purpose of improperly intimidating and

harassing J.P.” Id. ¶ 31. Accepting these allegations as true, this Court finds that a

reasonable jury could deem the principal’s actions to be extreme and outrageous

conduct shocking contemporary conscience. 3




       2As explained above, the Court agrees with Judge Foschio that amendment
would be futile as to the remaining defendants.
       3  Judge Foschio relied heavily on the Second Circuit’s analysis in Spring v.
Allegany-Limestone Central School District, 655 F.Appx. 25 (2d. Cir. July 14, 2016),
because of the “strong similarities between claims advanced” here and in that case.
Docket Item 13 at 9. Although it is true that both cases involve claims against schools
for the suicide of a special-education student, Spring did not involve allegations of direct
affirmative harassment and bullying by a school administrator as this case does.
Instead, it involved the school’s response—or, in many instances, lack of response—to
harassment and bullying by fellow students. See Spring v. Allegany-Limestone Cent.
Sch. Dist., 138 F. Supp. 3d 282, 287-89 (W.D.N.Y. 2015).

                                             6
       Whether these allegations plausibly satisfy the state-created danger exception is

a closer question. Although this Court does not agree with Judge Foschio that “the

allegations against Principal Kruszynski are too vague and sparse to state a claim for a

due process violation based on the state created danger theory,” Docket Item 13 at 24

(emphasis added), this Court questions whether the complaint plausibly alleges that

Kruszynski knew or should have known that he was putting J.P. at risk of suicide. Cf.

Armijo v. Wagon Mound Public Schools, 159 F.3d 1253, 1263-64 (10th Cir. 1998)

(denying summary judgment because of possibility that school created a dangerous

condition by suspending the plaintiff who had previously threatened suicide and leaving

him at his home alone where he had access to firearms). Because the plaintiff may

amend her complaint, however, the Court need not definitively decide at this juncture

whether the facts in the current complaint are enough to demonstrate the principal’s

knowledge that he was creating a danger.

       Regarding the plaintiff’s procedural due process claim, Judge Foschio found that

there was no violation because “an Article 78 proceeding has been held sufficient to

review both a school official’s justification for searching a student on premises, as well

as any resulting discipline.” Docket Item 13 at 27. In support of this conclusion, Judge

Foschio relied on J.F. v. Carmel Cent. Sch. Dist., 168 F. Supp. 3d 609, 618-20

(S.D.N.Y. 2016) (granting the defendants’ motion for summary judgment on the

plaintiffs’ procedural due process claims). This Court disagrees that J.F. supports

dismissal at this stage. First, the court in J.F. acknowledged that it was “unaware of any

cases concerning the availability of an Article 78 proceeding to review a school official’s

justification for searching a student on school premises.” Id. at 620. Second, J.F. was



                                             7
decided on summary judgment, not a motion to dismiss, and did not involve a student

who had committed suicide. But this Court agrees with Judge Foschio that more detail

is needed for the plaintiff’s procedural due process claim to meet the federal pleading

standard. So the plaintiff may amend her complaint in this regard as well.


V.     ADA AND REHABILITATION ACT CLAIMS

       This Court largely agrees with Judge Foschio’s analysis of the plaintiff’s ADA and

Rehabilitation Act claims, Docket Item 13 at 30-34, except that this Court finds that the

plaintiff should be allowed to replead these claims.


VI.    NEW YORK STATE LAW CLAIMS

       Because the Court grants the plaintiff leave to amend, it declines to address the

viability of plaintiff’s state-law claims against Principal Kruszynski and the District as

currently pleaded. If the plaintiff amends her complaint and the defendant again moves

to dismiss, this Court will address the state-law claims at that time.


VII.   DAMAGES

       The Court adopts Judge Foschio’s recommendation that the plaintiff’s claims for

injunctive relief, damages for deprivation of companionship and loss of consortium, and

punitive damages under the ADA and the Rehabilitation Act be dismissed. Docket Item

13 at 48-49. The Court, however, declines to adopt Judge Foschio’s recommendation

regarding the plaintiff’s claim for punitive damages against defendant Kruszynski. As

with the plaintiff’s state law claims, the Court will revisit this issue if the plaintiff amends

her complaint and the defendant files a subsequent motion to dismiss.




                                                8
                                      CONCLUSION


         For the reasons stated above and in the portions of the R&R that this Court has

adopted, the defendants’ motion to dismiss, Docket Item 4, is GRANTED IN PART AND

DENIED IN PART. The plaintiff may file an amended complaint against defendants

Kruszynski and the District on or before January 6, 2020. The plaintiff’s claims against

the remaining defendants, as well as her claims for injunctive relief, compensatory

damages for deprivation of companionship and loss of consortium, and punitive

damages under the ADA and the Rehabilitation Act, are dismissed without leave to

amend. The case is referred back to Judge Foschio for further proceedings consistent

with the referral order of September 8, 2017, Docket Item 5.

         SO ORDERED.



Dated:         December 2, 2019
               Buffalo, New York



                                               s/ Lawrence J. Vilardo
                                              LAWRENCE J. VILARDO
                                              UNITED STATES DISTRICT JUDGE




                                             9
